DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Baek et al. (US 20130163516 A1).
Regarding claim 1, Baek et al. disclose a method of generating a network configuration for a maritime network, the method comprising: receiving, by one or more processors, client information for one or more client devices in range of a given node of the maritime network for a period of time that the one or more client devices are traveling asea (paragraph [0020]; broadcasting location and installation information of functional nodes, for example, a shore base station and a ship station, included in a maritime communication system are provided); receiving, by the one or more processors, location information for the period of time from a plurality of nodes in the network including the given node, the location information including predicted or known trajectories of at least one maritime node and at least one aerospace node in the maritime network (paragraph [0036]; maritime server manages location and setting of shore BSs and location and setting information of ship stations and may interact with maritime broadcast BS which periodically globally broadcast location and setting information of shore BSs and location and setting information of the plurality of ship stations); and based on the client information and the location information, determining, by the one or more processors, a network configuration including a plurality of links to be formed for one or more routing paths through the maritime network, wherein: the one or more routing paths are configured to transmit data related to the one or more client devices (paragraph [0036]; ship stations may establish various types of radio type of radio links using shore land stations, neighbor ship stations) (paragraph [0016]; a ship station that operates as a repeater in a maritime communication system, including: a GPS to receive a satellite navigation signal in order to verify a location and a synchronization of a ship; a maritime configuration information receiver to receive, from a maritime broadcast base station, maritime configuration information that includes setting information of shore base stations and setting information of maritime ship stations, and to communicate with neighbor ship stations; a radio communication unit to establish a radio link using at least one RAT), and the plurality of links includes a link between the given node and another node in the network that is within a maximum distance from the given node (paragraph [0007]; a maritime radio communication can be employed with a transmission distance within a range) (paragraphs [0081-0085]; ship station may search for a neighbor ship station using distance between the ship and neighbor ship).
Regarding claim 2, Baek et al. further suggest wherein the maximum distance is defined by a type of communication signal used for the plurality of links (paragraphs [0007-0008]; transmission distance range is based on frequency band employed or radio access technology (RAT)).  
Regarding claim 3, Baek et al. further suggest wherein the plurality of nodes further includes a terrestrial node on a first land mass and a second terrestrial node on a second land mass separate from the first land mass (fig. 1; shore land station and shore base stations).  
Regarding claim 4, Baek et al. further suggest wherein the determining of the network configuration includes determining one or more additional node locations for the network configuration (paragraph [0057]; when the radio link configurable shore BS is absent, and when the radio link configurable neighbor ship station is absent, the controller may control the satellite communication unit to establish the radio link with the INMARSAT or the MVSAT) or (paragraph [0055]; when the radio link configurable shore BS is absent, the controller may search for a radio link configurable neighbor ship station. When the radio link configurable neighbor ship station is present, the controller 310 may control the radio communication unit to establish the radio link through the radio link configurable neighbor ship station).
  Regarding claim 11, Baek et al. disclose a system comprising: a network controller including one or more processors configured to communicate with a plurality of nodes in a maritime network, the one or more processors being configured to: receive client information for one or more client devices in range of a given node of the maritime network for a period of time that the one or more client devices are traveling asea (paragraph [0020]; broadcasting location and installation information of functional nodes, for example, a shore base station and a ship station, included in a maritime communication system are provided); receive location information for the period of time from a plurality of nodes in the network including the given node, the location information including predicted or known trajectories of at least one maritime node and at least one aerospace node in the maritime network (paragraph [0036]; maritime server manages location and setting of shore BSs and location and setting information of ship stations and may interact with maritime broadcast BS which periodically globally broadcast location and setting information of shore BSs and location and setting information of the plurality of ship stations); and based on the client information and the location information, determine a network configuration including a plurality of links to be formed for one or more routing paths through the maritime network, wherein: the one or more routing paths are configured to transmit data related to the one or more client devices (paragraph [0036]; ship stations may establish various types of radio type of radio links using shore land stations, neighbor ship stations) (paragraph [0016]; a ship station that operates as a repeater in a maritime communication system, including: a GPS to receive a satellite navigation signal in order to verify a location and a synchronization of a ship; a maritime configuration information receiver to receive, from a maritime broadcast base station, maritime configuration information that includes setting information of shore base stations and setting information of maritime ship stations, and to communicate with neighbor ship stations; a radio communication unit to establish a radio link using at least one RAT), and the plurality of links includes a link between the given node and another node in the network that is within a maximum distance from the given node (paragraph [0007]; a maritime radio communication can be employed with a transmission distance within a range) (paragraphs [0081-0085]; ship station may search for a neighbor ship station using distance between the ship and neighbor ship).  
Regarding claim 12, Baek et al. further suggest wherein the maximum distance is defined by a type of communication signal used for the plurality of links (paragraphs [0007-0008]; transmission distance range is based on frequency band employed or radio access technology (RAT)).  
Regarding claim 13, Baek et al. further suggest wherein the plurality of nodes further includes a terrestrial node on a first land mass and a second terrestrial node on a second land mass separate from the first land mass (fig. 1; shore land station and shore base stations).  
Regarding claim 14, Baek et al. further suggest wherein the network configuration is determined to include one or more additional node locations for the network configuration (paragraph [0057]; when the radio link configurable shore BS is absent, and when the radio link configurable neighbor ship station is absent, the controller may control the satellite communication unit to establish the radio link with the INMARSAT or the MVSAT) or (paragraph [0055]; when the radio link configurable shore BS is absent, the controller may search for a radio link configurable neighbor ship station. When the radio link configurable neighbor ship station is present, the controller 310 may control the radio communication unit to establish the radio link through the radio link configurable neighbor ship station).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 20130163516 A1) in view of Chen et al. (US 20220104028 A1).
Regarding claim 5, Baek et al. disclose all the subject matter of the claimed invention as recited in claim 4 above without explicitly suggest wherein the determining of the one or more additional node locations includes: identifying at least one zone in a path for the given node where there is a lack of backhaul coverage; and determining the one or more additional node locations to form a complete backhaul link for the given node. However, Chen et al. from the same or similar field of endeavor suggest wherein the determining of the one or more additional node locations includes: identifying at least one zone in a path for the given node where there is a lack of backhaul coverage; and determining the one or more additional node locations to form a complete backhaul link for the given node (paragraph [0052]; information that can be utilized to determine placement of additional resources can be included as busy traffic forecast, backhaul availability which relates to potential locations where a new or additional resource can be placed) (paragraph [0132]; determine whether one or more additional resources should be placed in the network based on coverage considerations. determine respective potential locations of the one or more additional resources). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Baek et al.’s method/system the step of identifying at least one zone in a path for the given node where there is a lack of backhaul coverage; and determining the one or more additional node locations to form a complete backhaul link for the given node as suggested by Chen et al. to place the additional resource in determined locations. The motivation would have been to address coverage and capacity through placement of new resources in the communications network (paragraph [0002]). 
Regarding claim 6, Chen et al. further suggest wherein the identifying the at least one zone is further based on where there is a highest amount of traffic in over time (paragraph [0052]; information that can be utilized to determine placement of additional resources can be included as busy traffic forecast).  
Regarding claim 15, Baek et al. disclose all the subject matter of the claimed invention as recited in claim 4 above without explicitly suggest determining the one or more additional node locations based on: at least one zone in a path for the given node where there is a lack of backhaul coverage; and requirements for forming a complete backhaul link for the given node. However, Chen et al. from the same or similar field of endeavor suggest the one or more additional node locations based on: at least one zone in a path for the given node where there is a lack of backhaul coverage; and requirements for forming a complete backhaul link for the given node (paragraph [0052]; information that can be utilized to determine placement of additional resources can be included as busy traffic forecast, backhaul availability which relates to potential locations where a new or additional resource can be placed) (paragraph [0132]; determine whether one or more additional resources should be placed in the network based on coverage considerations. determine respective potential locations of the one or more additional resources). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Baek et al.’s method/system the step of the one or more additional node locations based on: at least one zone in a path for the given node where there is a lack of backhaul coverage; and requirements for forming a complete backhaul link for the given node as suggested by Chen et al. to place the additional resource in determined locations. The motivation would have been to address coverage and capacity through placement of new resources in the communications network (paragraph [0002]). 
Regarding claim 16, Chen et al. further suggest wherein the at least one zone is based on where there is a highest amount of traffic in over time me (paragraph [0052]; information that can be utilized to determine placement of additional resources can be included as busy traffic forecast).  
Claim(s) 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 20130163516 A1) in view of Ananth et al. (US 10897716 B1).
Regarding claim 7, Baek et al. disclose all the subject matter of the claimed invention as recited in claim 4 above without explicitly suggest sending instructions to one or more nodes of the network to travel to the one or more additional node locations to implement the network configuration. However, Ananth et al. from the same or similar field of endeavor suggest sending instructions to one or more nodes of the network to travel to the one or more additional node locations to implement the network configuration (col. 10 lines 26-31; HAP is determined to be used to provide additional access link and backhaul link with location for the HAP to travel to in order to establish the links) (col. 14 lines 20-34; instructions are sent to nodes (110, 112, 114 (HAP)) to implement network configuration and operating access link and backhaul link, and to establish links between terrestrial tower and HAP) (col. 6 lines 35-37; transceiver 220 (HAP) is controlled and steered in a desired direction to for links between nodes associated with the HAP). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Baek et al.’s method/system the step of sending instructions to one or more nodes of the network to travel to the one or more additional node locations to implement the network configuration as suggested by Ananth et al. The motivation would have been to adapt to coverage and backhaul needs in efficient manner and to increase capacity of the network to provide more reliable service (col. 3 lines 53-60).
Regarding claim 8, Ananth et al. further suggest wherein the instructions include instructions to perform stationkeeping at the one or more additional node locations (col. 14 lines 20-34; instructions are sent to nodes (110, 112, 114) to implement network configuration and operating access link and backhaul link, and to establish links between terrestrial tower and HAP).  
Regarding claim 9, Baek et al. further suggest wherein the one or more additional node locations include aerospace locations, and the one or more nodes include aerospace nodes (paragraph [0057]; when the radio link configurable shore BS is absent, and when the radio link configurable neighbor ship station is absent, the controller may control the satellite communication unit to establish the radio link with the INMARSAT or the MVSAT).  
Regarding claim 10, Baek et al. further suggest wherein the one or more additional node locations include maritime locations, and the one or more nodes include maritime nodes (paragraph [0055]; when the radio link configurable shore BS is absent, the controller may search for a radio link configurable neighbor ship station. When the radio link configurable neighbor ship station is present, the controller 310 may control the radio communication unit to establish the radio link through the radio link configurable neighbor ship station).  
Regarding claim 17, Baek et al. disclose all the subject matter of the claimed invention as recited in claim 14 above without explicitly suggest sending instructions to one or more nodes of the network to travel to the one or more additional node locations to implement the network configuration. However, Ananth et al. from the same or similar field of endeavor suggest sending instructions to one or more nodes of the network to travel to the one or more additional node locations to implement the network configuration (col. 10 lines 26-31; HAP is determined to be used to provide additional access link and backhaul link with location for the HAP to travel to in order to establish the links) (col. 14 lines 20-34; instructions are sent to nodes (110, 112, 114 (HAP)) to implement network configuration and operating access link and backhaul link, and to establish links between terrestrial tower and HAP) (col. 6 lines 35-37; transceiver 220 (HAP) is controlled and steered in a desired direction to for links between nodes associated with the HAP). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Baek et al.’s method/system the step of sending instructions to one or more nodes of the network to travel to the one or more additional node locations to implement the network configuration as suggested by Ananth et al. The motivation would have been to adapt to coverage and backhaul needs in efficient manner and to increase capacity of the network to provide more reliable service (col. 3 lines 53-60).
Regarding claim 18, Ananth et al. further suggest wherein the instructions include instructions to perform stationkeeping at the one or more additional node locations (col. 14 lines 20-34; instructions are sent to nodes (110, 112, 114) to implement network configuration and operating access link and backhaul link, and to establish links between terrestrial tower and HAP).  
Regarding claim 19, Baek et al. further suggest wherein the one or more additional node locations include aerospace locations, and the one or more nodes include aerospace nodes (paragraph [0057]; when the radio link configurable shore BS is absent, and when the radio link configurable neighbor ship station is absent, the controller may control the satellite communication unit to establish the radio link with the INMARSAT or the MVSAT).  
Regarding claim 20, Baek et al. further suggest wherein the one or more additional node locations include maritime locations, and the one or more nodes include maritime nodes (paragraph [0055]; when the radio link configurable shore BS is absent, the controller may search for a radio link configurable neighbor ship station. When the radio link configurable neighbor ship station is present, the controller 310 may control the radio communication unit to establish the radio link through the radio link configurable neighbor ship station).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476